DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/05/2022 to claims 1 and 10 have been entered. Claim 9 is canceled. Claims 1-8 and 10-21 remain pending, of which claims 1-7 and 19-21 are being considered on their merits. Claims 8 and 10-18 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Montilla et al. (Food Chemistry (2005), 90(4), 883-890; provided in the IDS dated 9/13/2019) in view of Kawakami et al. (US 2016/0376616; provided in the IDS dated 9/13/2019).
Montilla teaches a method comprising thermally treating (aqueous) milk ultrafiltrate at 98°C for 150 minutes at pH of 4.5 (i.e. an acidic pH, < 7.0), wherein lactic acid is added to acidify the milk ultrafiltrate prior to thermal treatment and wherein lactose isomerization is inhibited at pH of 4.5 as compared to pH of 6.8 (subheading 3.4 and Fig. 4; also see subheading 2.1.3 for lactic acid treatment), reading on claims 1-3, 5-7, and 19.
Regarding claims 1 and 21, Montilla does not teach thermal treatment at a temperature between 115-150°C. Regarding claim 1, Montilla does not teach a saccharide concentration of at least 0.66 M. Regarding claim 4, Montilla does not teach sulfuric acid. Regarding claim 20, Montilla does not teach thermal treatment with an autoclave
Kawakami teaches a method comprising contacting bagasse with sulfuric acid and water, steam treating the bagasse, transferring and adjusting the pH of the acidified bagasse to 6.0 in a saccharification machine, and enzymatically saccharifying the aqueous acidified bagasse to produce glucose at a temperature of 50°C (Production Example 1-1 at 0305-0306 and Table 1), reading on claim 4. Kawakami teaches thermal treatment at sterilization temperatures between 100-180°C (¶0028-0030) and that sterilization is preferred to reduce growth of microorganisms (¶0019), reading on claims 1 and 21. Kawakami teaches that the initial saccharide concentration is expected to vary considerably dependent on the origin and type of saccharide and teaches an initial saccharide concentration of greater than 0.1% mass and less than 60%, preferably 2-50% by mass (interpreted as mass (weight) by volume or w/v) (¶0087), which equates to a lactose concentration (342.3 g/mol) of:
Lower endpoint: 0.1% w/v = 0.1 g per 100 ml = 0.001 g/ml * 1000 ml/L * 1 mol/342.3 g = 0.0029 M (i.e. 2.9 mM).
Upper endpoint: 60% w/v = 60 g per 100 ml = 0.6 g/ml * 1000 ml/L * 1 mol/342.3 g = 1.75 M 
and thus reading in-part on the saccharide concentration of claim 1. 
Regarding claims 1 and 21, it would have been obvious before the invention was filed to substitute the higher sterilization temperatures of Kawakami for the lower temperatures of Montilla in Montilla’s methods.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Montilla and Kawakami are directed towards methods of saccharide isomerization. The skilled artisan would have been motivated to do so because Kawakami teaches that the higher temperatures are advantageous to sterilize the saccharide composition such as to reduce subsequent growth of microorganisms.
Regarding claim 1, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Also note that a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). See M.P.E.P. § 2144.05. In this case, Kawakami teaches the claimed starting saccharide concentration range and also teaches that the starting concentration of saccharide(s) in methods comprising thermally treating said saccharides would be expected to vary considerably dependent on the origin and type of saccharide. Therefore, it would have been obvious before the invention was filed to increase the lactose concentration if Montilla’s methods to increase the isomerization of lactose to lactulose as taught by Montilla. 
Regarding claim 4, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the sulfuric acid of Kawakami for the lactic acid of Montilla because sulfuric acid and lactic acid are both explicitly taught as being useful for THE SAME PURPOSE as acids in methods of saccharide isomerization. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Montilla and Kawakami as applied to claims 1 and 7 above, and further in view of Standard Operating Procedures # 1006.5 (“Autoclave Sterilization” (2014), 3 pages; Reference U).
The teachings of Montilla and Kawakami are relied upon as set forth above. Kawakami further teaches that the means for heating the saccharide solution is not particularly limited as long as the appropriate temperature can be reached (¶0100), reading in-part on claim 20. 
Regarding claim 20, Montilla and Kawakami do not teach thermal treatment sterilization with an autoclave.
Standard Operating Procedures # 1006.5 teaches that autoclave sterilization methods typically comprises at least 15 minutes at 121 °C or at least 5 minutes at 132.2 °C (1st page), reading on claim 20.
Regarding claim 20, it would have been obvious before the invention was filed to further autoclave the saccharide composition of Montilla at the temperatures of Kawakami further in view of Standard Operating Procedures # 1006.5 technical manual. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Kawakami teaches that the means for heating the saccharide solution is not particularly limited as long as the appropriate temperature can be reached, and the Standard Operating Procedures # 1006.5 teaches typical operating temperatures and times for autoclaving. The skilled artisan would have been motivated to do so because Kawakami teaches that the higher temperatures are advantageous to sterilize the saccharide composition such as to reduce subsequent growth of microorganisms, and the autoclave of the Standard Operating Procedures # 1006.5 technical manual would predictably achieve those higher temperatures such that the saccharide composition of Montilla would be sterilized.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 6-10 of the reply have been fully considered but not found persuasive over the modified grounds of rejection set forth above and necessitated by the instant amendments, and for the reasons given below.
On pages 7-9 of the reply, Applicant alleges that the claimed method is particularly advantageous. This is not found persuasive for at least two reasons: 1) the arguments amount to an affirmation that the claimed methods work as intended, which would be relevant for considerations under 35 U.S.C. § 112(a) but is not germane for considerations under 35 U.S.C. § 103, and 2) even assuming arguendo that Applicant is alleging unexpected results, Applicant’s remarks are directed entirely to the specification without alleging any specific technical improvement that would otherwise be unexpected, nor do the remarks otherwise address the motivation and predictability in combining Kawakami with Montilla as cited above. See M.P.E.P. § 716.02.
	On pages 9-10 of the reply, Applicants rely on arguments traversing the above rejection of claims 1-7, 19, and 21 over Montilla in view of Kawakami to traverse this rejection of dependent claim 20 further in view of Standard Operating Procedures #1006.05. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653